Exhibit 10.1

EXECUTIVE OFFICER RETIREMENT AGREEMENT

EXECUTIVE OFFICER RETIREMENT AGREEMENT entered into this 17th day of July 2019,
by and between Teradyne, Inc., a Massachusetts corporation (“Teradyne” or the
“Company”), and the undersigned executive officer of Teradyne (“Executive”).

WITNESSETH:

WHEREAS, the Executive is retiring from the Company effective July 17, 2019 (the
“Retirement Date”).

WHEREAS, Teradyne recognizes the contributions the Executive has made to the
success of the Company and wishes to ensure the Executive does not engage in any
business competitive with the Company following his retirement for the period
from the Retirement Date through January 31, 2023 (the “Non-Competition
Period”).

WHEREAS, Teradyne and Executive desire to set forth certain terms and conditions
relating to the Executive’s retirement from Teradyne.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1.    Consideration.

In consideration for the signing of the Release attached as Schedule B as well
as the promises and covenants including the Non-Competition and Non-Solicitation
provision set forth herein, the Company agrees to the following treatment of the
portions of the Executive’s outstanding equity grants which remain unvested as
of the Retirement Date; provided that such treatment shall be subject to
Section 2 hereof and full compliance by the Executive with Section 4 hereof:

 

  a)

Any unvested, time-based restricted stock units granted before 2019 shall
continue to vest during the Non-Competition Period;

 

  b)

Any unvested, time-based restricted stock units granted in 2019 prior to the
Retirement Date shall continue to vest during the Non-Competition Period in a
pro-rated amount based on the number of days that the Executive was employed
during 2019;

 

  c)

Any unvested stock options granted before 2019 shall continue to vest and become
exercisable during the Non-Competition Period;

 

  d)

Any unvested stock options granted in 2019 prior to the Retirement Date shall
continue to vest and become exercisable during the Non-Competition Period in a
pro-rated amount based on the number of days that the Executive was employed
during 2019;



--------------------------------------------------------------------------------

  e)

Any vested stock options as of the Retirement Date or stock options that become
vested during the Non-Competition Period may be exercised for the remainder of
the generally applicable term of such option, which in all cases is no later
than seven (7) years from the respective dates of grant;

 

  f)

Any unvested, performance-based restricted stock units awarded more than 365
days prior to the Retirement Date shall vest on the date the amount of shares
underlying the performance-based restricted stock units are determined at the
end of the three-year performance period at the performance level determined by
the Board as set forth in the applicable performance-based restricted stock unit
agreement; and

 

  g)

Any unvested, performance-based restricted stock units awarded less than 365
days prior to the Retirement Date shall vest on the date the amount of shares
underlying the performance-based restricted stock units are determined at the
end of the performance period (i) in a pro-rated amount of shares based on the
number of days that the Executive was employed during the 365 calendar day
period following the grant date, and (ii) at the performance level determined by
the Board as set forth in the applicable performance-based restricted stock unit
agreement.

Schedule A attached hereto and incorporated herein is a complete list of the
Executive’s outstanding equity grants from the Company as of the Retirement
Date. The parties agree that, except as otherwise provided herein, the terms of
the Executive’s existing equity award agreements shall continue in effect and
that any portion of the Executive’s outstanding equity grants which are not
vested by reason of the application of Section 1(a), (b), (c), (d), (f) and
(g) shall be forfeited as of the last day of the Non-Competition Period or on
such earlier date pursuant to Section 2 or Section 4. Notwithstanding anything
to the contrary herein, the settlement date for equity grants that become vested
by reason of the application of Section 1(a), (b), (f) and (g) shall occur no
later than December 31 of the year in which such vesting occurs.

Executive acknowledges that he is not and would not be entitled to the
consideration described in this Section 1 absent his execution and
non-revocation of this Agreement and the release. The consideration described in
this Section 1 is in addition to other retirement and/or pension benefits to
which the Executive may be entitled associated with the Executive’s retirement.
The parties acknowledge that Executive shall not be entitled to any severance or
separation payment or benefit associated with his retirement, other than all
accrued wages and unused vacation time as of the Retirement Date. The Executive
acknowledges and agrees that his termination of employment with the Company
shall not be considered a retirement for purposes of his unvested equity grants
which are outstanding as of the Retirement Date and that the settlement or
exercise of rights under such grants shall not be accelerated.

2.    Conditions to Consideration.

The consideration and entitlements set forth above in Section 2 shall be
conditioned on Executive’s signing, and not revoking, a Release, in the form
attached as Schedule B, within twenty-one (21) days following the Retirement
Date, plus any legally required revocation period.

3.    Compensation in connection with Retirement.

Executive shall receive the following compensation in connection with his
retirement:

 

  a)

Variable compensation payment for 2019 pro-rated to the Retirement Date paid in
accordance with and at the time consistent with the Company’s standard practice;



--------------------------------------------------------------------------------

  b)

Profit sharing payments, if any, for 2019 made in accordance with the Company’s
standard practice; and

 

  c)

All other compensation and benefits to which the executive is currently entitled
in connection with his employment or his retirement.

4.    Non-Competition and Non-Solicitation.

During the Non-Competition Period, Executive shall not directly or indirectly:

 

  a)

Engage in any business or enterprise (whether as an owner, partner, officer,
Executive, director, investor, lender, consultant, independent contractor or
otherwise, except as the holder of not more than 1% of the combined voting power
of the outstanding stock of a publicly held company) that is competitive with
Teradyne (including but not limited to, any business or enterprise that
develops, designs, produces, markets, sells or renders any product or service
competitive with any product or service developed, produced, marketed, sold or
rendered by Teradyne while Executive was employed by Teradyne);

 

  b)

Either alone or in association with others, recruit, solicit, hire or engage as
an independent contractor, any person who was employed by Teradyne at any time
during the period of Executive’s employment with Teradyne, except for an
individual whose employment with Teradyne has been terminated for a period of
six months or longer; or

 

  c)

Either alone or in association with others, solicit, divert or take away, or
attempt to divert or to take away, the business or patronage of any client or
customer or entity that was a prospective client or customer of Teradyne during
the Executive’s employment.

If any restriction set forth in this Section 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

Executive acknowledges that the restrictions contained in this Section 5 are
necessary for the protection of the business and goodwill of Teradyne and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 5 will cause Teradyne irreparable harm and therefore,
in the event of any such breach, in addition to such other remedies that may be
available, Teradyne shall have the right to seek equitable and/or injunctive
relief.

The geographic scope of this Section 4 shall extend to anywhere Teradyne or any
of its subsidiaries is doing business, has done business or has plans to do
business.

Executive agrees that during the Non-Competition Period, he will make reasonable
good faith efforts to give verbal notice to Teradyne of each new business
activity he plans to undertake, at least (5) business days prior to beginning
any such activity.

If Executive violates the provisions of this Section 4, Teradyne shall be
entitled to discontinue any continued vesting per Section 1 and all equity
grants subject to this Agreement which are unvested as of the date of the
violation shall be forfeited. Executive shall nevertheless continue to be bound
by the restrictions set forth in this Section 4 for an additional period of time
equal to the duration of the violation, such additional period not to exceed 24
months from the end of the Non-Competition Period.



--------------------------------------------------------------------------------

5.    Deferred Compensation/Section 409A.

Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” at the time of the Executive’s “separation from service” as
such terms are defined in Section 409A of the Code, all payments, benefits, or
removal of restrictions on the transfer of equity under this Agreement with
respect to the Executive’s “separation from service” that constitute
compensation deferred under a nonqualified deferred compensation plan as defined
in Section 409A of the Code and regulations thereunder for which an exemption
does not apply and to which such the Executive as a “specified employee” would
otherwise be entitled during the first six months following the date of
“separation from service” shall be made on the first day of the seventh month
after the date of “separation from service” (or, if earlier, the date of death
of the Executive).

For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A and regulations thereunder or payments that
are made under separation pay plans as described in Treasury Regulation
Section 1.409A-1(b)(9)(ii), (iii) or (iv), shall not be treated as deferred
compensation unless applicable law requires otherwise. Neither Teradyne nor the
Executive shall have the right to accelerate or defer the delivery of any
payments or benefits under this Agreement except to the extent specifically
permitted or required by Section 409A.

This Agreement is intended to comply with the provisions of Section 409A and
regulations thereunder and the Agreement shall, to the extent practicable, be
construed and administered in accordance therewith. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, Teradyne makes no
representations or warranty and shall have no liability to the Executive or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.

6.    Governing Law and Dispute Resolution.

This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts, other than its choice of law
rules, and this Agreement shall be deemed to be performable in Massachusetts.
The Executive and the Company agree that any dispute, controversy or claim
arising between the parties relating to this Agreement shall be resolved by
final and binding arbitration before a single arbitrator, except that the
parties may seek equitable relief in court to preserve the status quo pending
final resolution in arbitration. The arbitrator shall be selected in accordance
with the Employment Dispute Resolution rules of the American Arbitration
Association (“AAA”) pertaining at the time the dispute arises. The parties agree
that such arbitration shall take place at the offices of the AAA in Boston,
Massachusetts. In such arbitration proceedings, the arbitrator shall have the
discretion, to be exercised in accordance with applicable law, to award any
damages permitted by law, and to allocate among the parties the arbitrator’s
fees, tribunal and other administrative and litigation costs and, to the
prevailing party, reasonable attorneys’ fees. The award of the arbitrator may be
confirmed before and entered as a judgment of any court having jurisdiction of
the parties.

7.    Severability.

In case any one or more of the provisions contained in this Agreement for any
reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement and this Agreement shall be construed to the maximum
extent permitted by law.



--------------------------------------------------------------------------------

8.    Waivers and Modifications.

This Agreement may be modified, and the rights, remedies and obligations
contained in any provision hereof may be waived, only in accordance with this
Section 8. No waiver by either party of any breach by the other or any provision
hereof shall be deemed to be a waiver of any later or other breach thereof or as
a waiver of any other provision of this Agreement. This Agreement may not be
waived, changed, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

9.    Assignment.

This Agreement, and Executive’s and Teradyne’s rights and obligations hereunder,
may not be assigned by Executive or Teradyne; any purported assignment by
Executive or Teradyne in violation hereof shall be null and void.

10.    Entire Agreement.

This Agreement, including Schedule A and Schedule B, constitutes the entire
understanding of the parties relating to the subject matter hereof and
supersedes all agreements, written or oral, made prior to the date hereof
between Executive and Teradyne relating to the subject matter hereof, except for
the attached Release once executed, and the equity award agreements, as modified
hereby, between Teradyne and Executive.

11.    Notices.

All notices hereunder shall be in writing and shall be delivered in person or
mailed by certified or registered mail, return receipt requested, addressed as
follows:

 

If to Teradyne, to:

     Teradyne, Inc.   

  600 Riverpark Drive

  North Reading, MA 01864

     Attention: General Counsel

If to Executive, at Executive’s address in his employment file on record with
the Human Resources Department.

12.    Cooperation.

Executive agrees to cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company. The Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with Company counsel to prepare for trial or discovery
or an administrative hearing or alternative dispute resolution and to act as a
witness when requested by the Company at reasonable times designated by the
Company.

13.    Return of Property.

No later than the Retirement Date, Executive shall return to the Company all
Company property in his possession or control, including all electronic
documents



--------------------------------------------------------------------------------

14.    Non-Disparagement.

The Executive understands and agrees that in consideration for the covenants,
terms and conditions herein, he shall not make any false, disparaging or
derogatory statements to any third person or entity, including any media outlet,
in public or private regarding the Company’s directors, officers, executives,
agents, or representatives or the Company’s business affairs and financial
condition. The Company understands and agrees that in consideration for the
covenants, terms and conditions herein, it shall cause its directors and
executive officers to not make any false, disparaging or derogatory statements
to any third party or entity, including any media outlet, in public or private,
regarding the Executive.

15.    Confidential Information

The Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company
concerning the Company or any affiliate are the property of the Company. The
Executive agrees that he will not use, publish or disclose, at any time after
the Retirement Date, any secret or confidential information or data concerning
any discovery, invention, opportunity, product, design, formula, algorithm or
process, or any secret or confidential production, sales or other business
information, relating to the Company or any client, subsidiary or affiliate of
the Company which he may acquire or have acquired during any period of
employment with the Company or any affiliate. The term “confidential
information” shall not include information that is in the public domain at the
time of the disclosure. The Executive further agrees to turn over at or prior to
the expiration of his employment all tangible forms of such information in his
possession or under his control, including drawings, specifications, models,
customer lists and other documents and records as well as all copies and
reproductions thereof. Prior to or concurrent with any cessation of services
hereunder, the Executive shall reduce to writing and deliver to the Company such
information as the Company may reasonably request to the extent that such
information pertains to the business and operations of the Company and its
subsidiaries and affiliates and any product or service offered by the Company or
its affiliates.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC.      EXECUTIVE By:  

  /s/ Michael Callahan

                     

  /s/ Gregory Beecher

Name:   Michael Callahan      Name: Gregory Beecher Title:   Vice President and
Corporate Controller     



--------------------------------------------------------------------------------

SCHEDULE B

Release

In consideration of the payments and benefits described in the Executive Officer
Retirement Agreement dated July 17, 2019 between me and Teradyne, Inc. (the
“Company”), all of which I acknowledge I would not otherwise be entitled to
receive, I hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its successors and assigns and their
respective officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and Executives (each in their individual
and corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which I ever had or now have against the Released Parties arising out
of my employment with and/or termination or separation from the Company or
relating to my relationship as an officer or in any other capacity for the
Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001, et seq.; the Americans With Disabilities Act of 1990, as amended; the
Worker Adjustment and Retraining Notification Act; the Civil Rights Act of 1991;
the National Labor Relations Act, as amended; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Older Workers Benefit
Protection Act; the Occupational Safety and Health Act, as amended; the Civil
Rights Act of 1866, 29 U.S.C. § 1981, et seq; the Rehabilitation Act of 1973, 29
U.S.C. § 701, et seq.; the Immigration Reform and Control Act; the Fair Credit
Reporting Act; the Equal Pay Act; the Massachusetts Law Against Discrimination,
G.L. c. 151B; the Massachusetts Privacy Statute, G.L. c. 214, § 1B; the
Massachusetts Civil Rights Act, G.L. c. 12, § 11H and 11I; the Massachusetts
Equal Rights Act, G.L. c. 93, § 102; the Massachusetts Labor and Industries Act,
G.L. c. 149, § 1 et seq.; the Massachusetts Parental Leave Act, G.L. c. 149, §
105D; the Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C; the
Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A, 148B, 148C, 149,
150, 150A-150C, 151, 152, 152A, et seq.; the Massachusetts Wage and Hour laws,
G.L. c. 151§1A et seq.; The Massachusetts Leave Law for Victims and Family
Members of Abusive Behavior, G.L. c.149, § 52E; et seq.; The Massachusetts
Earned Sick Time Law, G.L. c.149, § 148C), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage arising out of my employment with, termination
or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that notwithstanding the
foregoing, the Company agrees and hereby acknowledges that this Release
Agreement is not intended to and does not (i) apply to any claims I may bring to
enforce the terms of the Executive Officer Agreement, (ii) release the Company
of any obligation it may have pursuant to a written agreement, the Company’s
articles of organization or bylaws, or as mandated by statute to indemnify me as
an officer of the Company; and (iii) release the Company of any obligation to
provide and/or pay benefits to me or my estate, conservator or designated
beneficiary(ies) under and in accordance with the terms of any applicable
Company benefit plan and/or program; provided further, that nothing in this
Release Agreement prevents me from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that I acknowledge that I may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding).

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967: Because I am 40 years of age or older, I have been informed that I have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and I agree that:

In consideration for the payments and benefits described in the Executive
Officer Agreement, which I am not otherwise entitled to receive, I specifically
and voluntarily waive such rights and/or claims under the ADEA I might have
against the Released Parties to the extent such rights and/or claims arose prior
to the date this Release Agreement was executed;

I understand that rights or claims under the ADEA which may arise after the date
this Release Agreement is executed are not waived by me;



--------------------------------------------------------------------------------

I was advised that I have at least 21 days within which to consider the terms of
this Release Agreement and to consult with or seek advice from an attorney of my
choice or any other person of your choosing prior to executing this Release
Agreement;

I have carefully read and fully understand all of the provisions of this Release
Agreement, and I knowingly and voluntarily agree to all of the terms set forth
in this Release Agreement; and

In entering into this Release Agreement I am not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document.

Period for Review and Consideration of Agreement:

I acknowledge that I was informed and understand that I have twenty-one
(21) days to review this Release Agreement and consider its terms before signing
it. The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

Accord and Satisfaction: The amounts set forth in the Executive Officer
Agreement shall be complete and unconditional payment, settlement, accord and/or
satisfaction with respect to all obligations and liabilities of the Released
Parties to me, including, without limitation, all claims for back wages, salary,
vacation pay, draws, incentive pay, bonuses, cash awards, equity awards,
commissions, severance pay, reimbursement of expenses, any and all other forms
of compensation or benefits, attorney’s fees, or other costs or sums.

Revocation Period: I may revoke this Release Agreement at any time during the
seven-day period immediately following my execution hereof. As a result, this
Release Agreement shall not become effective or enforceable and the Company
shall have no obligation to make any payments or provide any benefits described
herein until the seven-day revocation period has expired.

 

/s/ Gregory Beecher

                 

July 17, 2019

Name: Gregory Beecher      Date

/s/ Nancy Perez

    

July 17, 2019

Witness      Date

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, Gregory Beecher, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Release Agreement, have been
advised of my right to consult with an attorney regarding such Release Agreement
and have considered carefully every provision of the Release Agreement, and that
after having engaged in those actions, I prefer to and have requested that I
enter into the Release Agreement prior to the expiration of the 21-day period.

 

       Dated:  

July 17, 2019

                 

/s/ Gregory Beecher

       Name: Gregory Beecher        Dated:  

July 17, 2019

    

/s/ Nancy Perez

       Witness